DETAILED ACTION
          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1.       This Office Action is in response to Amendment filed on date: 4/11/2022.
           Claims 1-20 are currently pending.
           Claims 1, 19, and 20 are independent claims.

Terminal Disclaimer
2.       The terminal disclaimer filed on 4/11/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US patent number 10,983,179 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
3.       Claims 1-20 are allowed over the prior arts of record.
4.       The following is a statement of reasons for the indication of allowable subject matter:
          Regarding claim 1 and similarly claims 19-20, the cited reference arts of record, alone or in combination, do not disclose nor fairly suggest:
         “A magnetic field measuring device comprising:….a feedback current generating unit that supplies, based on an output voltage of the sensor unit and a resistance value of the variable resistor, the magnetic field generating unit with a feedback current that generates a feedback magnetic field to diminish an input magnetic field to the sensor unit; a magnetic field measuring unit that outputs a measurement value corresponding to the feedback current; and an adjusting unit that uses the output voltage of the sensor unit to adjust the resistance value of the variable resistor.” in combination with all other elements as claimed in claim 1. 

        As to claim(s) 2-18, the claims are allowed as they further limit allowed claim 1.

       Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Prior Art of Record
4.       The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.          
            Oikawa (U.S Pub. 20150077101) discloses a magnetic element control device of the present invention includes an excitation signal generation unit that generates an alternating signal, a feedback signal conversion unit that converts a time width between detection signals of a positive voltage and a negative voltage into voltage information, an adjustment signal generation unit that generates an offset signal that cancels an offset component which is superimposed on a data signal indicating a magnetic field intensity, and an excitation signal adjustment unit that generates an alternating current, a feedback current, and an offset current from the alternating signal, the feedback signal, and the offset signal, respectively, superimposes the feedback current and the offset current on the alternating current, and generates an excitation current which is applied to an exciting coil (see specification for more details).             Goto (U.S Pat. 5287058) discloses a digital superconducting quantum interference device type fluxmeter includes a flux sensor unit which detects external magnetic flux to be measured using a SQUID ring, and outputs pulse signals of corresponding directions and numbers, and a counter unit which counts the number of pulse signals output by the flux sensor unit inclusive of the directions thereof, in order to measure the external magnetic flux based on the counted result of the counter unit. The fluxmeter further includes an offset detection unit which detects the offset quantity of the counter unit generated by the magnetic flux trapped by the SQUID ring, and a feedback unit that feeds back to the flux sensor unit a signal that is obtained based on the detected offset quantity and the counted result of the counter unit (see specification for more details).
             Masuda (U.S Pub. 20190302198) discloses a magnetic field detection device capable of detecting with a higher accuracy. A magnetic field detection device 1 includes a first magnetic sensor unit 1000a, a second magnetic sensor unit 1000b, a third magnetic sensor unit 1000c and a fourth magnetic sensor unit 1000d. The first and the second magnetic sensor units are disposed side by side so that a sensitive axis directions of the first and the second magnetic sensor units are oriented in a first direction, and the third and the fourth magnetic sensor units are disposed side by side so that the sensitive axis directions of the third and the fourth magnetic sensor units are oriented in a second direction. The first and the second magnetic sensor units are disposed between planes each including a center of gravity of each of the third and the fourth magnetic sensor units and defining the second direction as a normal direction, and the third and the fourth magnetic sensor units are disposed between planes each including a center of gravity of each of the first and the second magnetic sensor units and defining the first direction as a normal direction (see specification for more details).
Conclusion
5.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG LE whose telephone number is (571)272-9349.  The examiner can normally be reached on Monday thru Friday 7:30AM-5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THANG X LE/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        
4/27/2022